Title: To Thomas Jefferson from Carlos Martínez de Irujo, 13 March 1801
From: Irujo, Carlos Martínez de
To: Jefferson, Thomas



Dear Sir
Philadelphia 13 March 1801

I arrived the day before yesterday to this City through muddy roads, & indiferent weather; but those litle inconveniences were smooth’d by the satisfaction of finding the smile of joi on every face, on account of your election—In my way I have convers’d with Tirians, & Troyans, high & low; & all to a man considers your exaltation as the triumph of merit & vertu; your Speech, which could not easely be heard in the room of the Senate, is making great noise & many conversions without doors; in fact you have had the fortunate talent of presenting truth on an irrisistible point of vue—
I wish you was equally succesful in the domestiquet concerns I was charg’d with—Since my arrival I have taken every step to procure  you the excellent Cook living with Mr. Siemen, but, tho he has shewn great sensibility for the preference which was given to him, & he thought generous the offer made to him, he is oblidg’d to decline it on account of his Wife being near laying in & his having already a numerous Family which he apprehends would not produce but trouble & inconvinience in your house—
Baffled on my expectations on this side, I directed my attention to Mr. Bingham’s Cook, & the confidential person employ’d in the mission has just brought me the answer, that he would be very happy to have the honor to be in your Service, but Mr B. owes him about eight hundred Dollars, he cannot gett as yet from him; & he is afraid to loose every farthing if he was to leave him—It would appear as if the idea of the Family going to England was given up, no doubt on account of the storm which appears to be gathering over that devoted Island—
I have had the satisfaction to find my Family in perfect health & all overjoied with your succes—they all request me to present their compliments & respects to you—
To morrow I’ll endeavour to find out my last Cook: he knows his profession very well, he is quite, sober & honest; but he is not so eminent as the one I had in view: in my opinion he could be got for 20 Dollars, & could be taken en attendant—
Accept, Sir, the sentiment of the most perfect consideration with which I have the honor to be Your mos obt. Servt.

Le Chevalier d’Irujo

